DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1 recite the following abstract ideas:
receiving in real time, in communication with at least a first external data source, at least some of a first data which represent one or more discrete occurrences commonly occurring in a first real-world event involving at least two entities (mental process, e.g., observation); 
receiving in real time second data from the first or a second data source which represent of one or more discrete occurrences from a second real-world event involving at least two entities, said second data representing one or more discrete occurrences of the same general kind as that represented by the said first data (mental process, e.g., observation); 
generating a set of one or more virtual events between at least one of the entities involved in the first real-world event, and one of the entities involved in the second real-world event when provided with details of the entities and the real world events they are involved in (mental process, e.g., observation and/or evaluation); and 
compiling a set of one or more wagers each having an odds value for each said virtual event (certain methods of organizing human activity, e.g., fundamental economic practice), said wagers involving an outcome comprising at least one of an additive or comparative measure of discrete occurrences having occurred in the respective first and second real-world events but reattributed to the virtual event and/or the respective entities involved in said virtual event (certain methods of organizing human activity, e.g., fundamental economic principle and following rules).
Claim 1 fall under “mental processes” related to as a person making observations and evaluations according to how specific athletes perform during particular sporting competitions; and “certain methods of organizing human activity” related to making a bet according to specific set of rules to determine which individual athletes perform the best during the sporting competitions.  The claims are related to a person making bets on different athletes and tracking which athletes performed the best through using and reviewing statistic data from different real-life games played between different competitions (e.g., sporting events such as football or the like).
Claim 1 does not recite additional elements that integrated into a practical application because the claimed “computer system” is related to using a computer as a tool to perform abstract ideas.  
Claim 1 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “computer system” is related to using a computer as a tool to perform abstract ideas.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent claims 2-11 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”, and/or “certain methods of organizing human activity”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite the limitations "the game generation unit”, “the original odds”, “the time" respectively in lines 2-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the gambling system" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Note, claim 10 has the same issue as claim 8 as state above regarding “the gambling system”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150018073 to Carrico et al (Carrico) in view of US Pub. 20100160012 to Amaitis et al (Amaitis).

Claim 1. Carrico discloses a method of gambling comprising: 
receiving at least some of a first data which represent one or more discrete occurrences commonly occurring in a first real-world event involving at least two entities (¶¶20-22, “a pool of occurrences or actions”, “current performance”, and “points”); 
receiving second data which represent of one or more discrete occurrences from a second real-world event involving at least two entities, said second data representing one or more discrete occurrences of the same general kind as that represented by the said first data (¶¶20-22, “a pool of occurrences or actions”, “current performance”, and “points”); 
generating a set of one or more virtual events between at least one of the entities involved in the first real-world event, and one of the entities involved in the second real-world event when provided with details of the entities and the real world events they are involved in (¶¶20-22, note, a virtual event is interpreted as the comparing different sports players’ performances against each other); and 
compiling a set of one or more wagers each having an odds value for each said virtual event (¶¶9-10, and 24), said wagers involving an outcome comprising at least one of an additive or comparative measure of discrete occurrences having occurred in the respective first and second real-world events but reattributed to the virtual event and/or the respective entities involved in said virtual event (¶¶20-22).
However, Carrico fails to explicitly disclose:
 receiving in real time, at a computer system in communication with at least a first external data source; and
receiving in real time, at the computer system, second data from the first or a second data source (emphasis added).
Amaitis teaches receiving in real time, at a computer system in communication with at least a first external data source; and receiving in real time, at the computer system, second data from the first or a second data source (¶¶126-128).  The gaming system of Carrico would have motivation to use the teachings of Amaitis in order to provide immediate notifications to bettors using the game system in doing so would provide quick and convenient access to game progress and results.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Carrico with the teachings of Amaitis in order to provide immediate notifications to bettors using the game system in doing so would provide quick and convenient access to progress and game results.

Claim 2. Carrico in view of Amaitis teaches further comprising calculating the odds value for one or more of the wagers compiled by the game generation unit using the original odds value for a corresponding wager available in or offered by the system prior to or during the time when the first real-world event is in progress and in respect of a similar outcome, said wager only being available to users before a time when both of the first and second real-world events have ended (see Amaitis ¶¶136-142).

Claim 3. Carrico in view of Amaitis teaches wherein the first and second real-world events occur one of simultaneously and consecutively (see Amaitis ¶221, “track two different games (e.g., two different football games) that are playing at the same time”).

Claim 4. Carrico in view of Amaitis teaches wherein the entities involved in the first and second real-world events are unique (see Carrico ¶¶10 and 21, “players” such that athletes in the real world events are unique people).

Claim 5. Carrico in view of Amaitis teaches further comprising identifying a total time a virtual event is considered as live or "in-play" as a time between a starting time of the first real-world event and an end-time of the second real-world event, the first real-world event being that which starts earlier in time than the second (see Amaitis ¶188 “time remaining”, and ¶223 “time remaining”).

Claim 6. Carrico in view of Amaitis teaches further comprising determining the set of one or more wagers compiled by a game generator unit and the respective odds therefor as live or "in-play" for an entire period that the virtual event to which they relate is in progress (see Amaitis ¶¶136-142).

Claim 7. Carrico in view of Amaitis teaches wherein the first and second real-world events are competitive events wherein the entities involved therein compete against one another for victory in the said real-world event (see Carrico ¶20 discloses “professional football games” which are real world events, e.g., NFL football games, where teams compete each other).

Claim 8. Carrico in view of Amaitis teaches further comprising automatically recalculating the odds for said one or more wagers in the set thereof, using a game generator unit (see Amaitis ¶¶136-142), when one of the following occurs: 
- a predetermined time period elapses while the virtual event is in progress, such necessarily reducing the total live time remaining for the virtual event (see Amaitis ¶188 “time remaining”, and ¶223 “time remaining”); or 
- first and/or second data is received by said gambling system whereby it is notified that of one or more discrete occurrences being monitored (see Amaitis ¶¶126-128) and used in the calculation of the odds for one or more of the wagers in the set thereof has occurred in one of the first and second real-world events (see Amaitis ¶¶175-177).

Claim 9. Carrico in view of Amaitis teaches further comprising delivering said first data and second data from an first external data source and a second external data source respectively (see Amaitis ¶188 “real-time data feed of a sporting event”, and ¶221 “different video feeds simultaneously”).

Claim 10. Carrico in view of Amaitis teaches wherein the first and second real-world events are football matches, and the entities involved are football teams (see Carrico ¶21, “professional football teams”; and see Amaitis ¶181 discloses different types of sports including “football” and “soccer”).

Claim 11. Carrico in view of Amaitis teaches wherein the discrete occurrences represented by the data received by the gambling system comprise one or more of: a victory, a loss, a draw, a goal, a red/yellow card, a corner, a free kick, a goal kick, a punt, a save, a shot on target or otherwise, a tackle, a missed tackle, a dribble, a pass, a stray or missed pass, a throw in, an offside decision, and a combination of the above, qualified as may be by a relative or absolute time when the discrete occurrences occurred in a context of an overall time of the event, or in terms of an absolute or relative position in terms of a field of play on which the occurrence occurs (see Carrico ¶24; and see Amaitis ¶99, “Performance parameter”, also see ¶181).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715